[BLUEPHOENIX LETTERHEAD] February 13, 2013 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Mark P. Shuman Re: BluePhoenix Solutions, Ltd. (the “Company”) Registration Statement on Form F-3 (File No. 333-185681) Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, the undersigned respectfully requests that the United States Securities and Exchange Commission (the “Commission”) take appropriate action to cause the effective date for the Registration Statement referred to above to be accelerated so that it will be declared effective at 3:00 p.m. on February 15, 2013, or as soon thereafter as is practicable. The Company hereby acknowledges that: · should the Commission or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, BluePhoenix Solutions, Ltd. By: /s/ Rama Sheffer Name: Rama Sheffer Title: Director of Finance
